Exhibit 10.12
EXECUTION VERSION
TechniScan, Inc.
SERIES E PREFERRED STOCK PURCHASE AGREEMENT
February 11, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents
SERIES E PREFERRED STOCK PURCHASE AGREEMENT
SCHEDULES:

  1   Company Disclosure Schedule     2   Purchaser Disclosure Schedule

EXHIBITS:

  A    Amended and Restated Articles of Incorporation     B    Form of Warrant  
  C    Form of Voting Agreement     D    Form of OEM Agreement     E    Form of
Right of First Refusal and Co-Sale Agreement     F    Form of Confidentiality
and Inventions Agreement     G    Form of Distribution Agreement     H    Form
of Legal Opinion     I    Stock Option Summary

 



--------------------------------------------------------------------------------



 



TechniScan, Inc.
SERIES E PREFERRED STOCK PURCHASE AGREEMENT
     THIS SERIES E PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), is
made as of February 11, 2008 by and between TechniScan, Inc., a Utah corporation
(the “Company”), and Esaote, S.p.A., a company organized under the laws of the
Republic of Italy (the “Purchaser”).
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     1. Authorization and Sale of Preferred Stock and Warrants.
          1.1 Authorization. The Company has duly authorized (a) the sale and
issuance of up to 20,000,000 shares of its Series E Preferred Stock (the
“Series E Preferred Stock”), (b) the issuance of such shares of Common Stock of
the Company (the “Common Stock”) to be issued upon conversion of the shares of
Series E Preferred Stock, and (c) the sale and issuance of up to 1,500,000
warrants to purchase shares of the Common Stock. The Series E Preferred Stock
and the Common Stock have the rights, preferences, privileges and restrictions
set forth in the Company’s Amended and Restated Articles of Incorporation (the
“Amended Articles”) in the form attached hereto as Exhibit A.
          1.2 Sale of Preferred Stock and Warrants. Subject to the terms and
conditions hereof, the Purchaser desires to purchase and the Company agrees to
sell up to 10,000,000 shares of the Series E Preferred Stock (the “Shares”) at a
price of $0.90 per Share and warrants to purchase up to 1,500,000 shares of the
Common Stock, at an exercise price of $0.75 per share, in the form attached
hereto as Exhibit B (the “Warrants”). At the Initial Closing, the Company shall
issue and sell to the Purchaser, and the Purchaser agrees to purchase, 3,333,334
Shares and 500,000 Warrants. The Purchaser or its assignee pursuant to
Section 9.3 may purchase, at its sole discretion, up to 3,333,333 Shares and
500,000 Warrants at each of the Second and Third Closings pursuant to the terms
and conditions of this Agreement.
          1.3 Purchase Price. The total aggregate purchase price for the Shares
and the Warrants, if Purchaser exercises its full rights to purchase Shares and
Warrants at each Closing, is $9,000,000. The Purchaser has hereby delivered and
paid concurrently herewith $3,000,000, being the amount required to purchase
3,333,334 Shares and 500,000 Warrants at the Initial Closing, $2,000,000 of such
amount has been paid in cash, and $1,000,000 has been paid in the form of an
account credit under the OEM Agreement (as defined herein), pursuant to which
the Company may purchase engineering and design support, prototype equipment and
supplies at costs set forth in the OEM Agreement.
     2. Closings: Delivery. The purchase of Shares and Warrants hereunder shall
take place in three separate closings (each, a “Closing”), as set forth below:
          2.1 Initial Closing. The closing of the purchase and sale of the
initial 3,333,334 Shares and 500,000 Warrants hereunder (the “Initial Closing”)
shall be held at the

1



--------------------------------------------------------------------------------



 



offices of TechniScan, Inc., at 1011 East Murray Holladay Road., Salt Lake City,
Utah, 84117, within 10 calendar days of the date that (i) all documents
contemplated by this Agreement have been completed, and (ii) other investors
(excluding Purchaser) have subscribed, and paid, for a minimum of 1,111,112
shares of Series E Preferred Stock ($1,000,000) in accordance with Section 2.6
of this Agreement, or at such other time and place as is mutually agreed to by
the parties hereto; provided, however, that the Initial Closing shall not be
held later than February 29, 2008.
          2.2 Second Closing. Purchaser shall have the right to purchase up to
3,333,333 additional Shares and 500,000 additional Warrants for $3,000,000 at a
second Closing (the “Second Closing”), within 30 days of receipt by the Company
of its first 510(k) approval from the US Food and Drug Administration (the
“FDA”) with respect to the breast imaging system currently under development by
the Company (the “Imaging System”).
          2.3 Third Closing. Purchaser shall have the right to purchase up to
3,333,333 additional Shares and 500,000 additional Warrants for $3,000,000 at a
third Closing (the “Third Closing”), within 30 days from the Company’s
completion of the manufacturing of the first clinical model of the Imaging
System and the shipment of the first three Imaging Systems to sites for clinical
testing and/or commercial use, provided that the Company has also received the
second 510(k) approval from the FDA with respect to the Imaging System. For
purposes of this Section 2.3, the “second 510(k) approval” shall cover an
automated reflection system with handheld probe, and custom array and
transmission for refraction correction, and this clearance shall add
transmission speed of sound data for correction of the reflection image.
Notwithstanding the foregoing, Purchaser may purchase Shares and Warrants at the
Third Closing despite the non-occurrence of the above condition(s), provided
that Purchaser will have purchased a total of at least 7,777,778 Shares
(including the Shares purchased at the Third Closing) prior to December 31,
2008.
          2.4 Conditions of the Second and Third Closings.
          (a) Notice. The Company shall notify Purchaser as soon as practicable
upon, but in no event more than ten (10) days after, the occurrence of the
conditions set forth in Sections 2.2 and 2.3 above.
          (b) Representations and Warranties. The representations and warranties
made by the Company in Section 3 hereof shall be true, correct and complete in
all respects as of the Second Closing or Third Closing, as applicable, with the
same force and effect as if they had been made on and as of the date of the
Second or Third Closing, as applicable. The Company shall provide an officer’s
bring-down certificate confirming the representations and warranties contained
herein at the Second Closing and the Third Closing or, if applicable, written
documentation to Purchaser of any material changes to the Disclosure Schedule
attached to this Agreement as of the date of the Second Closing and Third
Closing, as applicable; provided, however, that Purchaser shall not be obligated
to provide Purchaser with written documentation of any change that was
previously disclosed to the Board of Directors of the Company so long as the
director designated by Purchaser was present at such meeting.

2



--------------------------------------------------------------------------------



 



          (c) Second Closing Minimum. In the event that Purchaser fails to
purchase at least 1,111,111 Shares at the Second Closing, Purchaser shall not
receive Warrants at the Second and Third Closings and Purchaser’s right to
purchase Shares at the Third Closing shall be limited to the number of Shares
actually purchased at the Second Closing.
          (d) Termination of Rights. Subject to Section 8.2 hereof, if Purchaser
has not purchased at least 7,777,778 Shares before December 31, 2008, pursuant
to its rights to invest at the Initial Closing, the Second Closing and the Third
Closing, the Protective Provisions (as set forth and defined in the Amended
Articles), and the right of first refusal set forth in Section 5 of the Rights
Agreement (as defined herein), shall each terminate.
          (e) Right to Receive Warrants. In order to receive 500,000 Warrants at
the Second Closing, Purchaser must elect to purchase at least 1,111,111 Shares
at the Second Closing. In order to receive 500,000 Warrants at the Third
Closing, Purchaser must have purchased a total of at least 7,777,778 Shares
(including Shares purchased at the Third Closing) prior to December 31, 2008.
          2.5 Delivery. Subject to the terms of this Agreement, at each Closing,
the Company will deliver to the Purchaser the Warrants and the certificates
representing the number of Shares being purchased by the Purchaser, which
certificates shall be registered in the name of the Purchaser, against payment
in full by the Purchaser of the purchase price therefore by check or such other
form of payment as shall be mutually agreed upon by the Purchaser and the
Company, payable to the order of the Company.
          2.6 Additional Investors. The Company shall be authorized to issue up
to 10,000,000 shares of Series E Preferred Stock to investors other than
Purchaser who agree to be bound by terms and conditions acceptable to Purchaser.
     3. Representations and Warranties of the Company.
          The Company hereby represents and warrants to the Purchaser that:
          3.1 Organization and Standing. The Company is a corporation duly
organized and validly existing under the laws of the State of Utah, is in good
standing under such laws and is qualified to do business in Utah. The Company
has all requisite power and authority to own, operate and/or lease its
properties and assets and to conduct its business as presently conducted and as
proposed to be conducted. The Company is qualified or licensed and in good
standing as a foreign corporation in all jurisdictions where the nature of its
business or property makes such qualification or licensing necessary and the
failure to be so qualified or licensed could materially adversely affect the
business, earnings, prospects, properties or condition (financial or other) of
the Company. True, complete and accurate copies of the Company’s Articles of
Incorporation, Bylaws and all amendments to each to date have been delivered to
the Purchaser, or to counsel for the Purchaser, and the Company has provided
such Purchaser or counsel with copies of the minutes of all meetings, and all
consents in lieu of meetings, of the Board of Directors and stockholders of the
Company. Prior to the Initial Closing, the Company shall have properly filed the
Amended Articles with the Utah Department of Commerce, Division of Corporations
and

3



--------------------------------------------------------------------------------



 



Commercial Code (the “Utah Division of Corporations”) and the same shall be in
full force and effect.
          3.2 Capitalization.
               (a) At the Initial Closing, the authorized capital stock of the
Company will be 57,416,837 shares of Common Stock, par value $.001 per share,
and 28,525,570 shares of preferred stock, par value $.001 per share (“Preferred
Stock”); of such authorized shares of capital stock of the Company, 15,621,752
shares of Common Stock, and 8,525,570 shares of Series D Preferred Stock will be
issued and outstanding immediately prior to the Initial Closing. All prior
series of Preferred Stock, designated as series A through C, have heretofore
been converted into Common Stock. As of the Initial Closing, the Company will be
authorized to issue 20,000,000 shares of Series E Preferred Stock. As of the
Initial Closing, there are a maximum of 6,666,667 and a minimum of 4,444,444
shares of Common Stock reserved for issuance under the Company’s Employee Stock
Option Plan, 3,450,639 of which are subject to outstanding option grants. In
addition to the up to 1,500,000 Warrants to be granted at the Initial Closing,
the Second Closing and the Third Closing, there will be 3,303,896 Common Stock
purchase warrants outstanding immediately prior to the Initial Closing.
Schedule 3.2(a) sets forth a list of all holders of Common Stock, Preferred
Stock, warrants, options, convertible debt and any other security, derivative
(whether or not exercisable or in the money) or instrument convertible into
equity in the Company (collectively, the “Company Securities”), as well as the
amounts and form of Company Securities held by each such holder, immediately
prior to the Initial Closing. Schedule 3.2(a) also sets forth a fully-diluted
pro-forma of the capitalization of the Company, including all Company
Securities, following the issuance of all the authorized shares of Series E
Preferred Stock. The rights, privileges and preferences of the Company’s capital
stock as of the Closings shall be as stated in the Amended Articles and as
provided under Utah law. The Company is not subject to the registration
requirements of Section 12 of the Securities Exchange Act of 1934.
               (b) All issued and outstanding shares (i) have been, and as of
the applicable Closing will be, duly authorized, validly issued, fully paid and
nonassessable, and (ii) are and were, and as of the date of the applicable
Closing will have been, offered, issued, sold and delivered by the Company in
compliance with all applicable state and federal laws concerning the issuance of
securities.
               (c) Except as set forth in Schedule 3.2(c), there are no
outstanding rights, subscriptions, calls, options, warrants, preemptive rights,
conversion rights or agreements granted or issued by or binding upon the Company
for the purchase or acquisition (contingent or otherwise) from the Company of
any shares of its capital stock or any other securities, except in accordance
with the terms of this Agreement. The Company is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its capital stock or any security convertible into or exchangeable for
any shares of its capital stock. No holder of Common Stock or Preferred Stock or
any other security of the Company or any other person or entity is entitled to
any preemptive right, right of first refusal or similar right as a result of the
issuance of the Shares or otherwise. Except as set forth on Schedule 3.2(c) or
as contemplated by Section 5 of this Agreement, there is no voting trust,
agreement or arrangement

4



--------------------------------------------------------------------------------



 



among any of the beneficial holders of Common Stock or Preferred Stock of the
Company affecting or relating to the voting, issuance, purchase, redemption,
repurchase, transfer or registration for sale under the Securities Act of 1933,
as amended, of any securities of the Company, nor is the Company a party to any
such voting trust, agreement or arrangement.
          3.3 Corporate Power; Authorization. The Company has all requisite
power and authority to enter into this Agreement; the Warrant, the Voting
Agreement in the form attached hereto as Exhibit C (the “Voting Agreement”), the
OEM Agreement in the form attached hereto as Exhibit D (the “OEM Agreement”),
the Rights of First Refusal and Co-Sale Agreement in the form attached hereto as
Exhibit E (the “Rights Agreement”) (collectively, the “Related Agreements”); and
the other documents and agreements contemplated herein, to sell the Shares and
Warrants hereunder, and to carry out and perform its obligations under the terms
of this Agreement, the Related Agreements and the other documents and agreements
contemplated herein. All corporate action on the part of the Company and its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the Related Agreements and the other documents
and agreements contemplated herein, for the performance of the Company’s
obligations hereunder, for the consummation of the transactions contemplated
herein, and for the authorization, issuance and delivery of the Shares, Warrants
and the Common Stock issuable upon conversion of the Shares and exercise of the
Warrants, has been taken or will be taken prior to the applicable Closing. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms. As of the Initial Closing, the Second
Closing and the Third Closing, as applicable, this Agreement, the Related
Agreements and the other documents and agreements contemplated herein, will have
been duly executed and delivered by the Company, and all parties thereto (other
than the Purchaser) as contemplated herein, and will constitute legal, valid and
binding obligations of the Company and such other parties, enforceable against
each of them in accordance with their terms.
          3.4 Subsidiaries. Except as set forth on Schedule 3.4, the Company
does not presently own, of record or beneficially, or control, directly or
indirectly, any capital stock or equity interest in any corporation, association
or business entity. The Company is not, directly or indirectly, a participant in
any joint venture or partnership. The Company does not have any outstanding
advances or loans to or from any individual, partnership, joint venture,
corporation, limited liability company, trust, unincorporated organization,
government or department or agency of a government (“Person”).
          3.5 Validity of Securities. The Shares, when issued, sold and
delivered in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and nonassessable and will be free and clear of any
preemptive rights, security interests, claims, liens or encumbrances created by
the Company. The Common Stock issuable upon conversion of the Shares, and upon
exercise of the Warrants, has been, or prior to the applicable Closing will be,
duly and validly reserved and, upon issuance in accordance with the terms of
this Agreement and the Amended Articles, will be duly and validly issued, fully
paid and nonassessable and will be free and clear of any preemptive rights,
security interests, restrictions on transfer, claims, liens or encumbrances
other than restrictions under applicable and state securities laws.

5



--------------------------------------------------------------------------------



 



          3.6 Governmental Consents.
               (a) No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency on the
part of the Company is or was required for the Company’s valid execution,
delivery and performance of this Agreement or the offer, sale or issuance of the
Shares and Warrants (and the Common Stock issuable upon conversion or exercise
thereof, as applicable) or the consummation of any other transaction
contemplated hereby, except for the filing of the Amended Articles with the Utah
Division of Corporations, which shall be filed by the Company prior to the
Initial Closing, and, the filing of a notice under Regulation D under the
Securities Act of 1933, as amended (the “Act”), and the filing of a notice of
exemption pursuant to the Utah Uniform Securities Act, as amended (the “Utah
Securities Law”), both of which shall be filed by the Company immediately
following the applicable Closing. Based in part upon the truth of the
representations and warranties of the Purchaser contained in Section 4 of this
Agreement, the offer, sale and issuance of the Shares and Warrants (and of the
Common Stock issuable upon conversion or exercise thereof, as applicable) in
conformity with the terms of this Agreement are exempt from the registration
requirements of Section 5 of the Act and from the qualification requirements of
the Utah Securities Law.
               (b) The Company has obtained all consents, approvals, licenses,
permits or authorizations (“Approvals”) of, made all declarations or filings
with, and given all notices to, all federal, state or local governmental or
public authorities or agencies which are necessary for the continued conduct by
the Company of its business as now conducted in which the failure to so obtain,
make or give could materially adversely affect the business, earnings,
prospects, properties or condition (financial or other) of the Company. The
Company is not in material violation of any such Approval or any terms or
conditions thereof. All such Approvals are in full force and effect, have been
duly issued to and fully paid for by the holder thereof and, to the best of the
Company’s knowledge, no suspension or cancellation thereof has been threatened.
No such Approvals will in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement or any of the other
Related Agreements contemplated hereunder or executed herewith. Schedule 3.6(b)
sets forth all filings submitted by the Company to the FDA.
          3.7 Compliance with Other Instruments and Laws. Except as described in
Schedule 3.7:
               (a) The Company is not (i) in violation or default of any
provision of its Articles of Incorporation or Bylaws, each as amended and in
effect on the date hereof and on and as of the applicable Closing; or
(ii) except as to defaults which would result in liability or loss to the
Company of $25,000 or less in the aggregate, in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in, and is not otherwise in default under, (A) any evidence of
indebtedness for any money borrowed or any other evidence of indebtedness or any
instrument or agreement under or pursuant to which any evidence of indebtedness
for money borrowed or other evidence of indebtedness has been issued, (B) any of
the Contracts, or (C) any other instrument, mortgage, deed of trust, loan,
contract, commitment or obligation to which it is a party or by which it is
bound or any of its properties is affected. The

6



--------------------------------------------------------------------------------



 



Company has not defaulted on, nor has it failed to make at the time
contemplated, payment of any principal of, or premium or interest on, any
indebtedness of $25,000 or more in the aggregate. Neither the execution,
delivery and performance of and compliance with this Agreement nor the offer,
issuance and sale of the Shares and Warrants (and the Common Stock issuable upon
conversion or exercise thereof, as applicable) does or will: (i) conflict with
or violate the Articles of Incorporation or Bylaws of the Company; (ii) conflict
with or result in a breach of any of the terms, conditions or provisions of, or
constitute or default under, or result in the creation of any lien on any of the
properties or assets of the Company pursuant to the terms of any instrument or
agreement referred to in this Section to which the Company is a party or by
which it is bound; (iii) violate any Law having applicability to the Company or
its assets; or (iv) require the consent of, or other action by, any stockholder,
trustee or any creditor of, any lessor to or any investor in, the Company or any
other person. Neither the Company, nor, to the best of the Company’s knowledge,
any of its officers, directors, employees or agents (or stockholders,
distributors, representatives or other persons acting on the express, implied or
apparent authority of the Company) have paid, given or received or have offered
or promised to pay, give or receive, any bribe or other unlawful payment of
money or other thing of value, any extraordinary discount, or any other unlawful
inducement, to or from any person, business association or governmental official
or entity in the United States or elsewhere, including any regulatory authority
or health care provider, in connection with or in furtherance of the business of
the Company (including, without limitation, any offer, payment or promise to pay
money or other thing of value (i) to any foreign official or political party (or
official thereof) for the purposes of influencing any act, decision or omission
in order to assist the Company in obtaining business for or with, or directing
business to, any Person, or (ii) to any Person, while knowing that all or a
portion of such money or other thing of value will be offered, given or promised
to any such official or party for such purposes). The business of the Company is
not dependent upon the making or receipt of such payments, discounts, or other
inducements.
               (b) The Company is in full compliance with all Laws to which it
is subject, including but not limited to the Federal Food, Drug and Cosmetic Act
and all regulations promulgated thereunder. The Company has not received notice
of any violation (or of any investigation, inspection, audit, or other
proceeding by any Governmental Authority involving allegations of any violation)
of any Law, and to the best of the Company’s knowledge, no investigation,
inspection, audit, or other proceeding by any Governmental Authority involving
allegations of violation of any Law is threatened or contemplated. Relying upon
the representations and warranties of the Purchaser in Section 4 hereof with
respect to an exemption from the registration requirements of the Act and the
qualification requirements of the applicable securities laws, neither the
execution, delivery or performance of this Agreement by the Company nor the
offer, issuance, sale or delivery of the Shares and Warrants (and the Common
Stock issuable upon conversion or exercise thereof, as applicable) does or will
cause the Company to be in violation of any statute, law or ordinance or any
judgment, decree, writ, injunction, order, award or other action of any court or
governmental authority or arbitrator or any order, rule or regulation of any
federal, state, county, municipal or other governmental or public authority or
agency. For purposes of this Agreement, “Governmental Authority” means any
court, administrative agency, or commission or other governmental authority or
instrumentality, whether domestic or foreign, including the FDA.

7



--------------------------------------------------------------------------------



 



               (c) The Company is not a party to or bound by (nor is any of its
properties affected by) any contract or agreement, or subject to any order,
writ, injunction or decree or any action of any court or any governmental
department, commission, bureau, board or other administrative agency or
official, or any charter or other corporate or contractual restriction which
materially adversely affects, or in the future could materially adversely
affect, the business, earnings, prospects, properties or conditions (financial
or other) of the Company or which could reasonably be interpreted to impose any
material restriction on the business operations of the Company.
          3.8 Litigation. There is no action, suit, proceeding, claim,
arbitration or investigation in any court or by or before any other governmental
or public authority or agency or any arbitrator or arbitration panel, pending
or, to the best knowledge of the Company, threatened against or affecting the
Company or any of its business, assets (real, tangible or intangible) or
properties that, either individually or in the aggregate, (a) could question the
validity or enforceability of this Agreement, the Related Agreements and the
other agreements and documents contemplated thereby or the right of the Company
to enter into any of them, or to consummate the transactions contemplated hereby
or thereby, or (b) could adversely affect the business, earnings, prospects,
properties or condition (financial or other) of the Company, nor is the Company
aware that there is any basis for the foregoing. The foregoing includes, without
limitation, actions pending or threatened (or any basis therefore known to the
Company) involving the prior employment of any of the Company’s employees, the
use in connection with the Company’s business of any information or techniques
allegedly proprietary to any of their former employers, or their obligations
under any agreements with prior employers. The Company is not a party or subject
to, and none of its assets are bound by, the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality or arbitrator or arbitration panel. There is no action, suit,
proceeding or investigation by the Company currently pending or which the
Company intends to initiate. Except as set forth in Schedule 3.8, the Company is
not currently involved in any dispute with any of its current or former
directors, shareholders, employees, agents, brokers, distributors, vendors,
customers, business consultants, franchisees, franchisors, representatives, or
independent contractors.
          3.9 Financial Statements. Schedule 3.9 sets forth (i) audited
financial statements, reflecting the financial performance and condition of the
Company as of and for the fiscal years ended December 31, 2006 and December 31,
2005; and (ii) the most recent unaudited financial statements of the Company,
reflecting financial performance and condition of the Company as of and for the
twelve months ended December 31, 2007 (all such financial statements being
referred to herein collectively as the “Financial Statements”). The Financial
Statements are true, complete, and correct and have been prepared in accordance
with generally accepted accounting principles (“GAAP”) (subject to normal and
customary year-end adjustments that are not material for any unaudited
statements) applied on a consistent basis throughout the periods indicated. The
Financial Statements were prepared in accordance with the books and records of
the Company and present fairly, completely and accurately the financial
condition and cash flows of the Company as of the respective dates and for the
periods indicated. The Company does not have any obligation or a liability,
individually or in the aggregate, in excess of $25,000, required to be disclosed
on a balance sheet prepared in accordance with GAAP that is not disclosed by the
Financial Statements. All financial forecasts of the Company

8



--------------------------------------------------------------------------------



 



furnished to Purchaser were prepared by the Company in good faith on the basis
of reasonable assumptions as of the date on which such financial forecasts were
prepared.
          3.10 Absence of Certain Changes. Except as described in Schedule 3.10,
since December 31, 2006: (a) the Company has not entered into any transaction
which was not in the ordinary course of its business; (b) there has been no
material adverse change in the business, earnings, prospects, properties or
condition (financial or other) of the Company; (c) there has been no damage to,
destruction of or loss of any of the properties or assets of the Company
(whether or not covered by insurance) materially adversely affecting the
business, earnings, prospects, properties or condition (financial or other) of
the Company; (d) the Company has not declared or paid any dividend or made any
distribution on its capital stock, redeemed, purchased or otherwise acquired any
of its capital stock, granted any options to purchase shares of its capital
stock, or issued any shares of its capital stock; (e) the Company has not
received notice that there has been a cancellation of an order for its services
or a loss of a customer of the Company, the cancellation or loss of which could
materially adversely affect the business, earnings, prospects, properties or
condition (financial or other) of the Company; (f) there has been no resignation
or termination of employment of any key officer or key employee of the Company
and the Company does not know of the impending resignation or termination of
employment of any key officer or key employee of the Company in either case;
(g) there has been no labor dispute involving the Company or any of its
employees; (h) there has been no materially adverse change in the contingent
obligations of the Company by way of guaranty, endorsement, indemnity, warranty
or otherwise; (i) there have been no loans made by the Company to its employees,
officers or directors, other than travel advances and other advances made in the
ordinary course of business; (j) there has been no waiver or compromise by the
Company of a valuable right or of a debt owed to it or amendment or change to
any material contract or arrangement of the Company; (k) there has been no sale,
assignment, or transfer of any patents, trademarks, copyrights, trade secrets or
other intangible assets or any material assets of the Company; (l) there has
been no extraordinary increase in the compensation of any of the Company’s
employees, officers or directors and there has been no increase in the
compensation of any such employees, officers or directors who earn compensation
at an annual rate of more than $40,000; (m) there has been no change to any
method of the Company’s accounting or accounting practice; (n) the Company has
not incurred capital expenditures, or entered into commitments therefore, other
than in the ordinary course of business; (o) the Company has not discharged or
satisfied any encumbrance or paid any obligation or liability (absolute or
contingent, matured or unmatured, known or unknown) other than current
liabilities shown in the Financial Statements and current liabilities incurred
since December 31, 2006, in the ordinary course of business; (p) there has been
no agreement or commitment by the Company to do or perform any of the acts
described in this Section 3.10 or (q) there has been no other event or condition
of any character which might reasonably be expected either to materially
adversely affect the business, earnings, prospects, properties or condition
(financial or other) of the Company or liabilities of the Company or to impair
the ability of the Company to conduct the business now being or proposed to be
conducted by it.
          3.11 Material Contracts and Commitments.
               (a) Except as set forth in Schedule 3.11, the Company has no
currently existing contract, obligation, agreement, plan, arrangement,
commitment or the like (written or

9



--------------------------------------------------------------------------------



 



oral) of any material nature (the “Contracts”), including, without limitation,
the following: (1) loans, notes, indentures, or instruments relating to or
evidencing indebtedness for borrowed money, or mortgages, pledges, liens,
security interests or other encumbrances on any of the Company’s property or any
agreement or instrument evidencing any guaranty by the Company of payment or
performance by any other person; (2) employment, bonus or consulting agreements,
pension, profit sharing, deferred compensation, stock bonus, retirement, stock
option, stock purchase, phantom stock or similar plans, including agreements
evidencing rights to purchase securities of the Company and agreements among
stockholders and the Company; (3) agreements with dealers, sales
representatives, brokers or other distributors, jobbers, advertisers or sales
agencies; (4) agreements with any labor union or collective bargaining
organization or other similar labor agreements; (5) any contract or series of
contracts with the same person for the furnishing or purchase of machinery,
equipment, goods or services, including without limitation agreements with
processors and subcontractors; (6) any indenture, agreement or other document
(including private placement brochures) relating to the sale or repurchase of
securities; (7) any joint venture contract or arrangement or other agreement
involving a sharing of profits or expenses to which the Company is a party;
(8) agreements and purchase orders with customers; (9) agreements limiting the
freedom of the Company to compete in any line of business or in any geographic
area or with any person; (10) agreements providing for disposition of the
business, assets or shares of the Company, agreements of merger or consolidation
to which the Company is a party or letters of intent with respect to the
foregoing; (11) agreements involving or letters of intent with respect to the
acquisition of the business, assets or shares of any other business; (12)
insurance policies; (13) license agreements; and (14) powers of attorney. Except
as provided in Schedule 3.11, the Company is not a party to (i) any Contract for
the employment of any employee that is not terminable at will pursuant to the
terms of such contract, without any liability to the Company, or (ii) any
Contract for the purchase or lease of any material assets or the sale of any of
its material assets or the grant of any preferential rights to purchase any of
its material assets or rights, other than in the ordinary course of business.
               (b) The Company has provided the Purchaser with either copies of
or access to all of the Contracts, if any. Each of the Contracts is valid,
binding and in full force and effect in all material respects and enforceable by
the Company in accordance with its terms. The Company is not in default under,
or otherwise in violation of the terms of, any of the Contracts in any material
respect. To the best of the Company’s knowledge, no other party to any of the
Contracts is in default thereunder or otherwise in violation of the material
terms thereof. None of the Contracts is burdensome to the Company and all were
entered into in the ordinary course of business in arms-length transactions.
          3.12 Registration Rights. Except as set forth on Schedule 3.12, the
Company has not granted or agreed to grant any rights relating to the
registration of its securities under applicable federal and state securities
laws, including but not limited to demand or piggy-back registration rights.
          3.13 Title to Property and Assets. The Company has good and marketable
title to its properties and assets (except for assets and properties having
aggregate value of less than $25,000) free and clear of all mortgages, security
interests, claims, liens and encumbrances, except liens for current taxes and
assessments not yet due. The Company owns or leases all

10



--------------------------------------------------------------------------------



 



properties and assets necessary to the operation of its business as now
conducted. With respect to the property and assets it leases, the Company has
the right to, and does, enjoy peaceful and undisturbed possession under all
leases under which it is leasing property. All such leases are in full force and
effect, and the Company is in compliance with such leases and holds a valid
leasehold interest free of all security interests, liens, claims or
encumbrances. The Company’s tangible properties and assets are in good condition
and repair, except for ordinary wear and tear, and are suitable and adequate for
the uses for which they are intended or are being used.
          3.14 Outstanding Indebtedness; Liabilities. The Company has no
indebtedness for borrowed money which the Company has directly or indirectly
created, incurred, assumed or guaranteed, or with respect to which the Company
has otherwise become directly or indirectly liable, except as shown on the
Financial Statements and as described in the Contracts. The Company has no
liabilities or obligations, absolute or contingent, which are not shown or
reflected in the Financial Statements, except (1) those incurred after the date
of the Financial Statements in the ordinary course of business that would not
result, or reasonably be expected to result, individually, or in the aggregate,
in a material adverse effect on the Company, or (2) normal contractual
obligations under the Contracts set forth in Schedule 3.11.
          3.15 Shareholder Agreements. Except as set forth on Schedule 3.15 and
as contemplated by Section 5 hereof, there are no voting trusts or other
agreements or arrangements which grant rights with respect to any shares of the
Company’s capital stock or which in any way affect any stockholder’s ability or
right to freely alienate or vote such shares.
          3.16 Employee Compensation Plans. Except as set forth in the Company’s
Employee Stock Option Plan attached as Schedule 3.16, the Company is not a party
to or bound by any currently effective employment contract, deferred
compensation agreement, bonus plan, incentive plan, profit sharing plan,
retirement agreement or other employee compensation agreement. The Company does
not maintain any “employee benefit plan” (as such term is defined by the
Employee Retirement Income Security Act of 1974). Counsel for the Purchaser has
been provided with copies of such plans, if any, and any agreements arising
therefrom to which the Company currently is a party.
          3.17 Labor Union Activities. The Company is not engaged in any unfair
labor practice which could adversely affect the business, earnings, prospects,
properties or condition (financial or other) of the Company. There are (a) no
unfair labor practice complaints pending or, to the best knowledge of the
Company threatened against the Company or before the National Labor Relations
Board which could adversely affect the business, earnings, prospects, properties
or condition (financial or other) of the Company and no grievance or arbitration
proceeding arising out of or under a collective bargaining agreement is so
pending or threatened; (b) no strike, labor dispute, slow down or stoppage
pending or, to the best knowledge of the Company, threatened against the
Company; and (c) no union representation question existing with respect to the
employees of the Company and no union organizing activities taking place with
respect to the Company. There are no collective bargaining agreements between
the Company and any of its employees.

11



--------------------------------------------------------------------------------



 



          3.18 Employee Relations. To the best of the Company’s knowledge, its
relations with its employees are good. Schedule 3.18 sets forth a list of the
following information for all current employees of the Company, including each
employee on leave of absence or layoff status of the date hereof: name; job
title; date of hire; and current annual compensation. The Company is in
compliance in all material respects with all Laws relating to employment or the
workplace, including, without limitation, provisions relating to wages, hours,
collective bargaining, safety and health, work authorization, equal employment
opportunity, immigration, withholding, unemployment compensation, worker’s
compensation, employee privacy and right to know except to the extent that
noncompliance would not have a material adverse effect on the Company.
          3.19 Tax Returns and Audits. The Company has duly prepared and timely
filed all federal, state, local and foreign tax returns required to be filed by
it and has paid or made adequate provision for the payment of all taxes,
assessments, fees and charges shown on such returns or on other assessments or
charges received by the Company. All of such tax returns are true and complete
in all material respects. No income or sales tax returns of the Company have
been audited. No deficiency assessment or proposed adjustment of the Company’s
United States income tax or state or municipal taxes is pending. No extensions
of the time for the assessment of deficiencies have been granted to the Company.
The Company is not a party to or bound by or obligated under any tax sharing or
similar agreement. There are no liens on any properties or assets of the Company
imposed or arising as a result of the delinquent payment or the non-payment of
any tax, assessment, fee or other governmental charge. The charges, accruals and
reserves, if any, on the books of the Company in respect of federal, state and
local corporate franchise and income taxes for all fiscal periods to date are
adequate in accordance with GAAP, and the Company does not know of any
additional unpaid assessments for such periods or of any basis therefor. There
is no action, suit, proceeding, audit, investigation or claim pending or
threatened with respect of any taxes for which the Company is or may become
liable, nor has any deficiency or claim for any such taxes been proposed,
asserted to, or threatened. There are no applicable taxes, fees or other
governmental charges payable by the Company in connection with the execution and
delivery of this Agreement or the offer, issuance, sale and delivery of the
Shares and Warrants (and the Common Stock issuable upon conversion or exercise
thereof, as applicable).
          3.20 Disclosure. No representation, warranty or statement by the
Company in this Agreement or in any written statement or certificate furnished
or to be furnished to the Purchaser pursuant to this Agreement (including all
exhibits and schedules hereto and any other agreements or documents delivered at
one of the Closings or any Financial Statements referred to in Section 3.9
hereof) contains any untrue statement of a material fact or, when taken
together, omits to state a material fact necessary to make the statements made
herein or therein, in light of the circumstances under which they were made, not
misleading. There is no fact known to the Company that has not been disclosed to
the Purchaser in writing that (1) materially adversely affects or could
materially adversely affect the business, earnings, properties or condition
(financial or other) of the Company or (2) adversely affects or could adversely
affect the ability of the Company to perform its obligations under this
Agreement.

12



--------------------------------------------------------------------------------



 



          3.21 Certain Transactions. Except as set forth in Schedule 3.21, the
Company is not indebted, either directly or indirectly, to any of its officers,
directors or holders of its capital stock or to their respective spouses,
children or other family members; none of such officers, directors and holders
of capital stock or any members of their families are indebted to the Company
or, to the best of the Company’s knowledge, have any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company. No officer, director or holder of
any of the Company’s capital stock or to the best of the Company’s knowledge,
any member of their immediate families is, directly or indirectly, interested in
any existing or past contract with the Company. The Company is not a guarantor
or indemnitor of any indebtedness of any other Person.
          3.22 Environmental Laws and Regulations. The Company is in compliance
with all federal, state, local or foreign laws, common law, rules, codes,
administrative orders or regulations relating to pollution or protection of
human health, the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata) or wildlife,
including, without limitation, laws, common law, rules codes, administrative
orders and regulations relating to the release or threatened release of
chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”) and there are no events or circumstances that could form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company relating to any Hazardous Materials or the violation of
any Environmental Laws.
          3.23 Minute Books; Books and Records. The minute books of the Company
provided to the Purchaser contain all resolutions adopted by directors and
stockholders since the incorporation of the Company and fairly and accurately
reflect, in all material respects, all matters and transactions referred to in
such minutes or written consents. The books of account, stock records, minute
books and other records of the Company are true and complete in all material
respects and have been maintained in accordance with good business practices.
          3.24 Insurance Coverage. Schedule 3.24 sets forth the insurance
policies that are in full force and effect for the Company. All such policies
have been issued by insurers of recognized responsibility insuring the Company
and its properties and business against such losses and risks, and in such
amounts, as are customary in the case of corporations engaged in the same or
similar business and similarly situated. All such policies are sufficient for
compliance by the Company with all applicable legal and regulatory requirements
and of all Contracts to which the Company is a party. The Company has not been
refused any insurance coverage sought or applied for, and the Company has no
reason to believe that it will be unable to renew its existing insurance
coverage as and when the same shall expire upon terms at least as favorable as
those presently in effect, other than possible increases in premiums that do not
result from any act or omission of the Company.
          3.25 Intellectual Property.

13



--------------------------------------------------------------------------------



 



               (a) The Company owns, or is licensed or otherwise possesses
rights to use, in its business, products and services, the patents, patent
applications, patent disclosures, trademarks, trade names, service marks, trade
dress, copyrights and any applications therefor, domain names, maskworks,
schematics, technology, know-how, trade secrets, inventions, improvements
thereto, ideas, algorithms, processes, computer software programs and
applications (source code or object code form) and tangible or intangible
proprietary information or material (“Intellectual Property”) which are set
forth on Schedule 3.25(a), and Schedule 3.25(a) lists all Intellectual Property
material to the Company’s business, products and services that the Company owns,
or is licensed or otherwise possess rights to use.
               (b) To the best of the Company’s knowledge, the Company has taken
reasonable action that the Company reasonably believed appropriate at the time,
based on factors including budgetary limitations, in both domestic and foreign
jurisdictions, to register and maintain the registration of Company domain
names, copyrights, trademarks, or patentable inventions that are used in and
believed to be material to the business, products or services of the Company.
Schedule 3.25(b) sets forth the Company’s registered Intellectual Property.
               (c) To the best of the Company’s knowledge, there is no
unauthorized use, disclosure, infringement or misappropriation of any
Company-owned Intellectual Property by any party including any employee or
former employee of the Company. Similarly, to the best of the Company’s
knowledge, there is no unauthorized use, disclosure, infringement or
misappropriation by the Company (including any employee or former employee of
the Company) of any third-party patents, trademarks or copyrights (“Third Party
Intellectual Property Rights”) used in and believed to be material to the
business, products or services of the Company.
               (d) The Company is not in breach of any material license,
material sublicense or other material Contract relating to any Company
Intellectual Property or Third Party Intellectual Property Rights used in and
believe to be material to the business, products or services of the Company.
               (e) To the best of the Company’s knowledge, the conduct of the
business of the Company does not infringe any patent, trademark, service mark,
copyright, trade secret or other proprietary right of any third party.
               (f) All former and current Company officers and employees, as
well as any company and consultants engaged in the development of Intellectual
Property for the Company, have executed and delivered to the Company an
agreement regarding confidentiality and assignment to the Company of any
Intellectual Property arising from services performed for the Company by such
Persons, in each case in a form substantially similar to the form provided to
the Purchaser in Exhibit F (a “Confidentiality and Inventions Agreement”).
Schedule 3.25(f) sets forth a list of all such Persons who have executed and
delivered a Confidentiality and Inventions Agreement. There is no Intellectual
Property developed by any current or former shareholder, director, officer,
consultant or employee of the Company that is used in and material to the
business of the Company that has not been transferred to the Company, or is not
owned free and clear of any encumbrances by, the Company.

14



--------------------------------------------------------------------------------



 



               (g) To the best of the Company’s knowledge, the Company has
entered into written confidentiality agreements with all third parties having
access to Company-owned confidential Intellectual Property that is used in and
material to the business, products or services of the Company and not otherwise
protected by a patent, a patent application, copyright, trademark or other
registration.
          3.26 Internal Accounting Controls. The Company maintains a system of
internal accounting controls established and administered in accordance with
GAAP and that is effective to provide accurate financial information for the
purpose of preparation of accurate financial statements. Such system is
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general and specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorizations; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
          3.27 Projections. All projections and expressions of opinion or
predictions relating to the future sales and financial performance of the
Company previously delivered to the Purchaser by the Company or its
representatives were made in good faith and prepared on a reasonable basis by
the Company.
          3.28 Directors and Officers. Schedule 3.28 lists all current members
of the Board of Directors and all current executive-level employees (the
“Executive Officers”). To the knowledge of the Company, no current director or
current Executive Officer of the Company has: (i) been arrested or convicted for
any crime material to an evaluation of such person’s ability or integrity,
including, without limitation, any violation of any federal or state securities
law or other law which currently or has previously regulated the types of
business in which the Company is currently or has previously been engaged;
(ii) filed a petition under federal bankruptcy or any state insolvency laws; or
(iii) been a director or officer of a business entity which has filed a petition
under federal bankruptcy or any state insolvency laws, or had a receiver or
similar officer appointed by a court to administer the business or property of
such entity.
          3.29 “Company’s Knowledge” Defined. As used in this Section 3, the
terms “to the best of the Company’s knowledge,” “to the best knowledge of the
Company,” “known to the Company” or similar phrases shall mean the actual
knowledge of the Company or any of its employees, officers or directors.
          3.30 “Law” Defined. As used in this Section 3, “Laws” means all
foreign, federal, state and local statutes, laws, ordinances, regulations,
rules, resolutions, orders, determinations, writs, injunctions, awards
(including, without limitation, awards of any arbitrator), judgments, and
decrees applicable to the specified Persons and to the businesses and assets
thereof (including, without limitation, laws relating to securities registration
and regulation; the sale, leasing, ownership or management of real property,
employment practices; terms and conditions, and wages and hours; building
standards, land use and zoning; safety, health and fire prevention; and
environmental protection, including Environmental Laws).

15



--------------------------------------------------------------------------------



 



     4. Representations and Warranties of the Purchaser; Restrictions on
Transfer Imposed by the Act, and Utah Securities Law.
          4.1 Representations and Warranties. The Purchaser hereby represents
and warrants to the Company as follows:
               (a) Organization and Standing. The Purchaser is a corporation
duly organized and validly existing under the laws of its jurisdiction of
incorporation, is in good standing under such laws and is qualified to do
business in all jurisdictions where qualification is required. The Purchaser has
all requisite power and authority to own, operate and/or lease its properties
and assets and to conduct its business as presently conducted and as proposed to
be conducted. The Purchaser is qualified or licensed and in good standing as a
foreign corporation in all jurisdictions where the nature of its business or
property makes such qualification or licensing necessary and the failure to be
so qualified or licensed could materially adversely affect the business,
earnings, prospects, properties or condition (financial or other) of the
Purchaser.
                    Corporate Power; Authorization. The Purchaser has all
requisite power and authority to enter into this Agreement and the Related
Agreements; and the other documents and agreements contemplated herein, to
purchase the Shares and Warrants hereunder, and to carry out and perform its
obligations under the terms of this Agreement, the Related Agreements and the
other documents and agreements contemplated herein. All corporate action on the
part of the Purchaser and its officers, directors and stockholders necessary for
the authorization, execution and delivery of this Agreement, the Related
Agreements and the other documents and agreements contemplated herein, for the
performance of the Purchaser’s obligations hereunder, for the consummation of
the transactions contemplated herein, and for the purchase of the Shares and
Warrants, has been taken or will be taken prior to the applicable Closing. This
Agreement has been duly executed and delivered by the Purchaser and constitutes
a legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms. As of the Initial Closing, the Second
Closing and the Third Closing, as applicable, this Agreement, the Related
Agreements and the other documents and agreements contemplated herein, will have
been duly executed and delivered by the Purchaser as contemplated herein, and
will constitute a legal, valid and binding obligations of the Purchaser,
enforceable against it in accordance with their terms.
               (a) Investment.
                    (i) The Purchaser acknowledges that the Shares and Warrants
have not been registered under the Act or qualified under the Utah Securities
Law or registered or qualified under any other state securities laws on the
ground that no distribution or public offering of the Shares and Warrants is to
be effected, and that in this connection the Company is relying in part on the
representations of the Purchaser set forth in this Section 4;
                    (ii) The Purchaser further acknowledges that no public
market now exists for any of the securities issued by the Company and that a
public market may never exist for the Shares and Warrants;

16



--------------------------------------------------------------------------------



 



                    (iii) The Purchaser is purchasing the Shares and Warrants
for its own account (or the account of its parent, subsidiaries or affiliates)
and not as nominee or agent for any other person; and
                    (iv) By reason of its business or financial experience, the
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated hereunder, is able to bear the risks of an investment
in the Company, and at the present time could afford a complete loss of such
investment.
               Accredited Investor. The Purchaser represents that it is an
Accredited Investor (as such term is defined in Rule 501 of Regulation D
promulgated under the Act) and is acquiring the Shares for its own account and
not with a view to, or for sale in connection with, any distribution thereof in
a manner contrary to Section 5 of the Act or of the Utah Securities Law and the
rules and regulations promulgated thereunder.
               (b) No Conflict. The acquisition and retention of the Shares and
Warrants by the Purchaser does not violate any governmental law, rule or
regulation binding on the Purchaser.
          4.2 Transfer of Securities. None of the Shares or Warrants shall be
transferable except upon the conditions specified in this Section 4.2, which
conditions are intended to insure compliance with the provisions of the Act in
respect to the transfer of such Shares and Warrants.
               (a) Legend. Unless and until otherwise permitted by this
Section 4.2, each certificate or other document evidencing any of the Shares and
Warrants shall be endorsed with a legend substantially in the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER APPLICABLE STATE “BLUE SKY” OR SECURITIES LAWS IN RELIANCE UPON
EXEMPTIONS THEREFROM. NO SALE, OFFER, TRANSFER, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OR ENCUMBRANCE OF THE SECURITIES REPRESENTED
BY THIS CERTIFICATE MAY BE MADE EXCEPT (I) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER AND IN COMPLIANCE WITH APPLICABLE STATE “BLUE SKY” OR SECURITIES
LAWS, OR (II) UPON RECEIPT BY TECHNISCAN, INC. (THE “CORPORATION”) OF AN OPINION
OF COUNSEL FOR THE REGISTERED HOLDER HEREOF REASONABLY SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT SUCH SALE, OFFER, TRANSFER, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OR ENCUMBRANCE IS EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER
AND THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE STATE “BLUE SKY”
OR SECURITIES LAWS.

17



--------------------------------------------------------------------------------



 



IN ADDITION, THESE SECURITIES MAY BE SUBJECT TO RESTRICTIONS ON SALES PURSUANT
TO THE TERMS OF ONE OR MORE RIGHTS AGREEMENTS OR SHAREHOLDER AGREEMENTS AND MAY
NOT BE SOLD OR TRANSFERRED UNLESS SUCH TRANSACTION IS MADE AS PERMITTED
THEREIN.”
               (b) Restrictions on Transfer. None of the Shares or Warrants
shall be transferred (other than transfers to a parent, subsidiary, or other
affiliate of a holder of the Shares or Warrants), and the Company shall not be
required to register any such transfer, unless and until one of the following
events shall have occurred:
                    (i) The Company shall have received an opinion of counsel,
in form and substance reasonably acceptable to the Company and its counsel, or
other evidence reasonably acceptable to the Company, stating that the
contemplated transfer is exempt from registration under the Act as then in
effect, and the Rules and Regulations of the Securities and Exchange Commission
(the “Commission”) thereunder. Within five (5) business days after delivery to
the Company and its counsel of such opinion or evidence, the Company either
shall deliver to the proposed transferor a statement to the effect that such
opinion or evidence is not satisfactory in the reasonable opinion of its counsel
(and shall specify in detail the legal analysis supporting for any such
conclusion) or shall authorize the Company’s transfer agent to make the
requested transfer;
                    (ii) The Company shall have been furnished with a letter
from the Commission in response to a written request in form and substance
acceptable to counsel for the Company setting forth all of the facts and
circumstances surrounding the contemplated transfer, stating that the Commission
will take no action with regard to the contemplated transfer;
                    (iii) The Shares and Warrants are transferred pursuant to a
registration statement which has been filed with the Commission and has become
effective; or
                    (iv) The Shares and Warrants are transferred pursuant to and
in accordance with Rule 144 or Rule 144A promulgated by the Commission under the
Act.
               (c) Termination of Restrictions and Removal of Legend. The
restrictions on transfer imposed by this Section 4.2 shall cease and terminate
as to the Shares and Warrants, when (i) such securities shall have been
effectively registered under the Act and sold by the holder thereof in
accordance with such registration, (ii) an acceptable opinion or other evidence
as described in Section 4.2.(b)(i) or a “no action” letter described in
Section 4.2.(b)(ii) states that future transfers of such securities by the
transferor or the contemplated transferee would be exempt from registration
under the Act, or (iii) such securities may be sold under and in accordance with
Rule 144(k) promulgated by the Commission under the Act. When the restrictions
on transfer contained in this Section 4.2 have terminated as provided above, the
holder of the securities as to which such restrictions shall have terminated or
the transferee of such holder shall be entitled to receive promptly from the
Company, without expense to him, and upon surrender of existing certificates,
new certificates not bearing the legend set forth in Section 4.2(a) hereof.

18



--------------------------------------------------------------------------------



 



     5. Conditions to Obligations of the Purchaser.
               The obligation of the Purchaser to purchase the Shares and
Warrants at each Closing is subject to the fulfillment to its satisfaction on or
prior to the applicable Closing of each of the following conditions, unless
waived in writing by the Purchaser:
               5.1 Representations and Warranties Correct; Performance of
Obligations. The representations and warranties made by the Company and in
Section 3 hereof shall be true, correct and complete in all respects when made,
and shall be true, correct and complete in all respects as of each applicable
Closing with the same force and effect as if they had been made on and as of
such Closing. The Company shall have performed or complied with all covenants,
agreements and conditions contained in this Agreement required to be performed
or complied with by the Company on or prior to each Closing.
               5.2 Consents and Waivers. The Company shall have obtained any and
all consents, permits and waivers and made all filings necessary or appropriate
for consummation of the transactions contemplated by this Agreement.
               5.3 Legal Investment. At the time of each Closing, the purchase
of the Shares and Warrants by the Purchaser hereunder shall be legally permitted
by all laws and regulations to which the Purchaser and the Company are subject.
No action or proceeding by or before any Governmental Authority shall have been
instituted or threatened (and not subsequently dismissed, settled, or otherwise
terminated) which is reasonably expected to restrain, prohibit, or invalidate
the transactions contemplated by this Agreement, other than an action or
proceeding instituted or threatened by the Purchaser.
               5.4 Amended Articles. The Amended Articles shall have been
properly filed with the Utah Division of Corporations and the same shall be in
full force and effect.
               5.5 Satisfactory Proceedings; Compliance Certificate. All
corporate and legal proceedings taken by the Company in connection with the
transactions contemplated by this Agreement, the Related Agreements and all
documents relating to such transactions shall be satisfactory to the Purchaser
and to its counsel. The Company shall have delivered to the Purchaser a
certificate, executed on behalf of the Company by the President and the
Secretary of the Company, dated as of the date of the applicable Closing,
certifying to the fulfillment of the conditions specified in subsections 5.1,
5.2 and 5.4.
               5.6 Board of Directors. The Amended Articles and the Bylaws of
the Company shall provide that the Board of Directors shall consist of nine
(9) persons, two (2) of whom shall be appointed by the holders of the Company’s
Series E Preferred Stock (the “Series E Directors”), effective as of the Initial
Closing. Purchaser shall be entitled to appoint one (1) of the Series E
Directors (the “Purchaser Director”). The remaining Series E Director, which may
be a designee of Purchaser, shall be appointed by the affirmative vote of the
holders of a majority of outstanding Series E Preferred Stock. The Purchaser
Director shall retain a seat on the Company’s audit committee for a minimum of
three (3) years.

19



--------------------------------------------------------------------------------



 



               5.7 Voting Agreement. The Company and certain shareholders,
including all holders of Series E Preferred Stock, shall have executed the
Voting Agreement in substantially the form attached hereto as Exhibit C, and it
shall remain in effect.
               5.8 Rights Agreement. The Company and the holders of a majority
of the Common Stock and each other class or series of the Company’s issued and
outstanding capital stock as of the Initial Closing (including Series E
Preferred Stock), including all shareholders who are members of the Board of
Directors, officers or employees of the Company, shall have executed the Rights
Agreement in substantially the form attached hereto as Exhibit E, and it shall
remain in effect.
               5.9 Due Diligence. The Purchaser shall have completed and be
satisfied with its due diligence investigation into the Company, in the
Purchaser’s sole discretion.
               5.10 Secretary’s Certificate. The Purchaser shall have received
from the Company’s Secretary a certificate having attached thereto (i) the
Company’s Amended Articles as in effect at the time of the Closing; (ii) the
Company’s Bylaws as in effect at the time of the Closing; (iii) resolutions
approved by the Board of Directors authorizing the transactions contemplated
hereby; (iv) resolutions approved by the Company’s shareholders authorizing the
filing of the Amended Articles; and (v) good standing certificates with respect
to the Company from the applicable authorities in Utah and any other
jurisdiction in which the Company is qualified to do business, dated as of a
date not more than 10 days prior to the date of the Closing.
               5.11 Legal Opinion. Prior to the Initial Closing, Purchaser shall
have received from legal counsel to the Company an opinion addressed to
Purchaser, dated as of the date of the Initial Closing, in substantially the
form attached hereto as Exhibit H.
               5.12 Bylaws. The Company shall not amend its Bylaws without the
prior written consent of Esaote.
     6. Conditions to Obligations of the Company.
               The Company’s obligation to issue, sell and deliver the Shares
and Warrants at each Closing is subject to the fulfillment to its satisfaction
on or prior to each Closing of each of the following conditions, unless waived
by the Company.
               6.1 Representations and Warranties. The representations and
warranties made by the Purchaser in Section 4 hereof shall be true and correct
when made, and shall be true and correct as of each Closing with the same force
and effect as if they had been made on and as of each Closing.
               6.2 Execution of Agreements. The agreement(s) referred to in
Section 5 shall have been executed by the other party(ies) thereto.

20



--------------------------------------------------------------------------------



 



     7. Covenants and.Agreements of the Company and the Purchaser.
               7.1 OEM Agreement. Each of the Company and the Purchaser shall
execute and deliver an OEM Agreement, in the form attached hereto as Exhibit D,
as of the Initial Closing, or as soon thereafter as is reasonably practicable.
               7.2 Distribution Agreement. Each of the Company and the Purchaser
shall execute and deliver a Distribution Agreement, in the form attached hereto
as Exhibit G, as of the Initial Closing, or as soon thereafter as is reasonably
practicable.
               7.3 Advisory Boards. The Company has two advisory boards of
experts which provide guidance for product development (the “Scientific Advisory
Board”) and clinical application (the “Clinical Advisory Board”). Purchaser
shall be invited to provide one qualified candidate to participate on each of
the Scientific Advisory Board and the Clinical Advisory Board (one person for
each board position).
               7.4 Reporting. The Company shall provide quarterly statements to
Purchaser, detailing both the financial and operational performance of the
Company. The Company shall provide Purchaser with annual, audited financial
statements. The Company shall also provide, as soon as practicable but in any
event not later than 60 days prior to the end of each new fiscal year, a budget
and business plan for the next fiscal year, which business plan shall include a
budget on a monthly basis (including balance sheets and income statements for
such months), and promptly after preparation, any revisions to the forecasts
contained therein. The Company shall provide Purchaser with such other
information concerning the Company’s financials as provided to the Board of
Directors of the Company (which may include monthly financial statements).
               7.5 Use of Proceeds. The Company shall use the proceeds from the
sale of the Shares for general corporate purposes, including the continued
development of the Company’s WBU™ system (the “WBU™ System”), to obtain 510(k)
approval from the FDA for the WBU™ System, to build and deploy systems for
clinical studies, for general and administrative expenses, and for marketing and
promotion of the WBU™ System.
               7.6 Size of the Board of Directors. The Company shall use
commercially reasonable efforts to reduce and maintain the size of the Board of
Directors to seven (7) persons within twelve (12) months of the Initial Closing.
Thereafter, the Company shall not increase the size of the Board of Directors
without the consent of the Purchaser Director.
               7.7 Stock Options. Following each Closing, the amount of Common
Stock authorized and reserved for issuance pursuant to the Company’s Employee
Stock Option Plan (the “Plan”) shall be equal to eighteen percent (18%) of the
issued and outstanding capital stock of the Company. Exhibit I summarizes the
currently outstanding options as well as the maximum number of stock options
available for grant for the high end and low end investment scenarios at each
Closing. The Board of Directors shall determine the exercise price of any
options issued pursuant to the Plan, provided that the exercise price shall not
exceed eighty

21



--------------------------------------------------------------------------------



 



percent (80%) of the current fair market value of the Series E Preferred, nor
shall the exercise price be less than fifty percent (50%) of the current fair
market value of the Series E Preferred.
               7.8 Shareholder Signatures to Rights Agreement. For a six-month
period following the Initial Closing, the Company shall use commercially
reasonable efforts to obtain signatures to the Rights Agreement of those holders
of the Company’s securities who hold more than two percent (2%) of the
outstanding capital stock of the Company and who did not sign the Rights
Agreement at or before the Initial Closing.
               7.9 Redemption Right. For one year following the Initial Closing,
the Second Closing or the Third Closing, as applicable (each, a “Redemption
Right Exercise Period”), Purchaser shall have the right (the “Redemption
Right”), at its sole discretion, to put to the Company for redemption any or all
Shares or Warrants purchased by Purchaser at the applicable Closing for a total
aggregate redemption price of $1.00 for all Shares and Warrants redeemed. During
any Redemption Right Exercise Period, the Redemption Right may be exercised by
delivery to the Company of a written notice (the “Redemption Notice”) duly
executed by Purchaser. The Redemption Notice shall specify the number of Shares
and/or Warrants to be redeemed (the “Redemption Securities”) and shall include
the stock certificate(s) and/or Warrants representing the Redemption Securities
(with duly executed endorsement(s) and/or stock power(s) as applicable). The
Company shall be obligated to redeem the Redemption Securities within ten
(10) Business Days of the Company’s receipt of the Redemption Notice for the
total aggregate redemption price of $1.00. In the case of a partial redemption
of Shares, the Company shall issue to Purchaser a new stock certificate(s)
representing the unredeemed Shares represented by each previously surrendered
stock certificate. Any redemption under this Section
               7.10 shall not affect any other remedy available to Purchaser for
a breach by the Company of this Agreement, including without limitation the
Company’s indemnification obligations hereunder.
     8. Survival of Representations and Covenants; Remedies.
               8.1 Survival. The representations, warranties, covenants and
agreements made herein shall survive the execution of this Agreement and each
Closing of the transactions contemplated hereby, notwithstanding any
investigation made by the Purchaser. All statements as to factual matters
contained in any certificate, exhibit or other instrument delivered by or on
behalf of the Company pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed to be the representations and warranties of
the Company, as of the date of such certificate or instrument. All
representations and warranties made by a party to this Agreement herein or
pursuant hereto (except for the representations and warranties in Sections 3.1
through 3.3, 3.5 through 3.8, 3.16 through 3.19 and 3.22) shall survive the
applicable Closing for twenty-four (24) months. The representations and
warranties of the Company in Sections 3.1 through 3.3 and 3.5 shall survive the
applicable Closing indefinitely. The representations and warranties of the
Company in Sections 3.6 through 3.8, 3.16 through 3.19 and 3.22 shall survive
until the expiration of the applicable statute of limitations period. All
covenants made by a party to this Agreement herein shall survive the applicable
Closing until such time as the Series E Preferred Stock purchased pursuant to
this Agreement is no longer outstanding.

22



--------------------------------------------------------------------------------



 



               8.2 Indemnification. Each party (the “Indemnifying Party”) shall
indemnify and hold harmless the other party and its affiliates and their
respective shareholders, directors, officers, employees, agents and affiliates
(the “Indemnified Parties”) from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees)
(collectively, “Losses”) that may be incurred or suffered by reason of (i) any
breach by the Indemnifying Party of any of its representations and warranties
set forth in this Agreement, or (ii) any breach by the Indemnifying Party of the
covenants set forth in Section 7 hereof that remains uncured 45 days after
notice thereof.
                    (a) To the extent that the Company has any indemnification
obligations pursuant to this Section 8.2, the Purchaser shall have the right to
recover Losses from the Company by exercising its rights directly against the
Company and, if necessary, to enforce its rights under Section 9.15 below; or
                    (b) As an alternative to the remedy provided in clause
(a) above, if the Company has breached any of its representations and warranties
set forth in this Agreement and such breach or breaches (i) negatively impacted
the value of the Company in an amount equal to Two Million Dollars ($2,000,000)
or greater or (ii) reduced the value of the Purchaser’s Shares by One Million
Dollars ($1,000,000) or more in the aggregate (either circumstance constituting
a “Substantial Breach”), then the Purchaser shall have the right to either
(1) obtain rescission of the purchase of Shares hereunder and receive from the
Company the purchase price of the Shares, or (2) retain ownership of the Shares
purchased hereunder, but either (A) recover Losses from the Company, or
(B) set-off the amount of Losses against the purchase price of any Shares the
Purchaser elects to purchase at the Second or Third Closing; provided, however,
that this Section 8.2(b) shall apply for breaches of all representations and
warranties set forth in this Agreement, with the exception of breaches of
Section 3.27. For purposes of clause (i) above, it is agreed that the dollar
amount of an undisclosed liability or the amount of any understatement of a
liability or overstatement of an asset on the Company’s balance sheet shall be
the dollar amount of the breach. If disputed by the Company, the analysis of the
arbitrator shall be to determine whether a breach has occurred (if that is
disputed) and/or whether it constitutes a Substantial Breach and, if so, the
dollar amount of such breach. The Purchaser may assert its rights under this
Section 8.2(b) by written notice to the Company which outlines the basis of and
its calculation of the dollar amount of the Substantial Breach. Within thirty
(30) days after its receipt of Purchaser’s notice hereunder, the Company shall
either accept the Purchaser’s notice as true and provide the remedy sought or it
shall dispute the Purchaser’s assertion. Failure of the Company to respond shall
be deemed to constitute a denial of Purchaser’s claim. If the Company does not
believe that a Substantial Breach has occurred and the parties do not otherwise
resolve the dispute within thirty (30) days of the Purchaser’s notice hereunder,
then the Purchaser shall have the right, at its sole discretion, to invoke the
provisions of Section 9.15 for the purpose of having an arbitrator or panel of
arbitrators determine whether a Substantial Breach has occurred. If the
arbitrator determines that there has been a Substantial Breach, then the
Purchaser shall have the rights as outlined above. Additionally, the Company
shall reimburse the reasonable fees and expenses of the Purchaser incurred under
this Section 8.2(b) in connection with the arbitration and the Company shall pay
all of the fees of the arbitrator. Conversely, if the arbitrator determines that
a Substantial Breach has not occurred, then the Purchaser shall retain its
Shares and the Purchaser shall reimburse the reasonable fees and expenses of the
Company incurred under this Section

23



--------------------------------------------------------------------------------



 



8.2(b) and all of the fees of the arbitrator. If the arbitrator determines that
a breach occurred but does not make a determination of whether it constitutes a
Substantial Breach, then the parties shall each pay their own legal fees and
expenses and one-half of the costs of the arbitrator(s) but the Purchaser shall
have the right to assert a claim under Section 8.2(a). This alternative remedy
shall be in effect for eighteen (18) months from the date of the Initial
Closing. If the arbitrator determines that the Purchaser incurred a Substantial
Breach and Purchaser elects to retain ownership of the Shares in connection with
this Section 8.2(b), then notwithstanding Section 2.4(d) of this Agreement, the
Protective Provisions set forth in the Amended Articles shall continue until the
Purchaser no longer holds shares of Series E Preferred Stock and the right of
first refusal set forth in Section 5 of the Rights Agreement shall continue for
four (4) years from the date of the Initial Closing.
     9. Miscellaneous.
               9.1 Waivers and Amendments. Waivers and Amendments. No amendment,
modification or discharge of this Agreement shall be valid or binding unless set
forth in writing and duly executed and delivered by the party against whom
enforcement of the amendment, modification or discharge is sought.
               9.2 Governing Law. This Agreement shall be governed in all
respects by the laws of the State of New York, U.S.A., without regard to
conflict of laws principles.
               9.3 Successors and Assigns. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto. The Company cannot assign its obligations under this
Agreement to any third party without the prior written consent of Purchaser.
Purchaser shall have the right to assign its rights hereunder and the Shares, in
part or in whole, to any other affiliate of Purchaser. For purposes of this
Section 9.3, the term “affiliate” means, with respect to a specific party, a
party controlling, controlled by or under common control with the party in
question where control is indicated by 50% or greater equity ownership or the
right to elect at least 50% of the directors of a company or the right to direct
or cause the direction of the management or policies of the controlled party.
               9.4 Entire Agreement. This Agreement, the Related Agreements and
the other documents delivered pursuant hereto constitute and contain the full
and entire understanding and agreement between and among the parties with regard
to the subjects hereof and thereof, and supersede any prior or contemporaneous
understandings, representations, warranties, promises, agreements, conditions,
negotiations, correspondence, communications, and term sheets (oral or written)
between or among the parties. The parties acknowledge that they have not relied,
in entering into this Agreement, the Related Agreements or the other documents
and agreements delivered pursuant hereto, upon any understandings,
representations, warranties, promises, agreements or conditions not specifically
set forth herein.
               9.5 Notices, Etc. All notices and other communications required
or permitted hereunder shall be in writing and shall be deemed effectively given
upon personal delivery, by overnight commercial delivery service, or upon the
seventh day following mailing by registered

24



--------------------------------------------------------------------------------



 



air mail, postage prepaid, addressed (a) if to the Purchaser, at the address set
forth on the signature page hereto or at such address as it shall have
thereafter furnished to the Company in writing, or (b) if to the Company, at
1011 East Murray Holladay Road, Salt Lake City, Utah 84117, Attention:
President, or at such other address as the Company shall have furnished to the
Purchaser in writing. In addition, notices from the Company to the Purchaser,
shall be deemed effectively given when sent to the email address provided on
signature page hereto, or such other email address as may be furnished to the
Company from time to time by the Purchaser in writing. Any notice mailed to an
address outside the United States shall be duplicated by counterpart fax notice.
               9.6 Delays or Omissions. No delay or omission to exercise any
right, power or remedy accruing to any holder of any securities issued or sold
or to be issued or sold hereunder, upon any breach or default of the Company
under this Agreement, shall impair any such right, power or remedy of such
holder nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.
               9.7 Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal, and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.
               9.8 Construction. The titles and subtitles of this Agreement are
intended for reference and shall not by themselves determine the construction or
interpretation of this Agreement. This Agreement and its provisions contained
therein and the exhibits hereto shall not be construed or interpreted for or
against any party to this Agreement because said party drafted or caused the
party’s legal representative to draft any of its provisions. When a reference is
made in this Agreement to a Schedule, such reference is to a Schedule in the
Disclosure Schedule attached to this Agreement, unless otherwise indicated.
               9.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
               9.10 Headings. Headings in this Agreement and the Related
Agreements are for convenience of reference only and are not a part of the
substance hereof or thereof.
               9.11 Plural Terms. All terms defined in this Agreement or the
other agreements contemplated hereby in the singular form shall have comparable
meanings when used in the plural form and vice versa.

25



--------------------------------------------------------------------------------



 



               9.12 Finder’s Fees/Commissions. Each party represents that it
neither is nor will be obligated for any finders’ fee or commission in
connection with this transaction. The Purchaser agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which such Purchaser or any of its
officers, partners, employees, or representatives is responsible.
               The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses or defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.
               9.13 Expenses. Irrespective of whether each of the Closings is
effected, each of the parties shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.
               9.14 Venue. The proper venue for any proceeding at law or in
equity or under any provisions for arbitration shall be: (i) if the proceeding
is initiated by the Company: Genoa, Italy; and (ii) if the proceeding is
initiated by the Purchaser, Salt Lake City, Utah, U.S.A. The parties hereto do
hereby waive any right to object to the venue of any such proceeding.
               9.15 Dispute Resolution. In the event of any dispute arising out
of or relating to this Agreement, then such dispute shall be resolved solely and
exclusively by confidential binding arbitration. The arbitration will be
governed by the rules and procedures of the International Chamber of Commerce
(the “ICC”) under its Commercial Arbitration Rules. Any arbitration proceeding
will be before one arbitrator mutually agreed to by the parties to such
proceeding. In the event they are unable to mutually agree, the arbitrator shall
be selected by the procedures prescribed by the ICC. Each party shall bear its
own attorneys’ fees, expert witness fees, and costs incurred in connection with
any arbitration.
               9.16 Currency. All references to monetary amounts in this
Agreement shall be deemed to refer to U.S. dollars, lawful currency of the
United States of America.
[Signature page follows]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
themselves or by their respective representatives thereunto duly authorized as
of the day and year first above written.
THE COMPANY:
TechniScan, Inc.

         
By:
  -s- David Robinson [g20786g2078640a.gif]      

  (SIGNATURE) [g20786g2078640b.gif]    

[Signature Page to Series E Preferred Stock Purchase Agreement]

 